Name: 2010/209/: Commission Decision of 26Ã March 2010 on the allocation of import quotas for controlled substances for the period 1Ã January to 31Ã December 2010 under Regulation (EC) NoÃ 1005/2009 of the European Parliament and of the Council (notified under document C(2010) 1907)
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  deterioration of the environment;  international trade;  chemistry
 Date Published: 2010-04-09

 9.4.2010 EN Official Journal of the European Union L 89/13 COMMISSION DECISION of 26 March 2010 on the allocation of import quotas for controlled substances for the period 1 January to 31 December 2010 under Regulation (EC) No 1005/2009 of the European Parliament and of the Council (notified under document C(2010) 1907) (Only the Czech, Dutch, English, French, German, Greek, Italian, Polish, Portuguese and Spanish texts are authentic) (2010/209/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1005/2009 of the European Parliament and of the Council of 16 September 2009 on substances that deplete the ozone layer (1), and in particular to Article 16 thereof, Whereas: (1) The release for free circulation in the Union of imported controlled substances is subject to quantitative limits as set out in Article 16 of Regulation (EC) No 1005/2009. (2) The Commission has published a Notice to undertakings intending to import or export controlled substances that deplete the ozone layer to or from the European Union in 2010 and undertakings intending to request for 2010 a quota for these substances intended for laboratory and analytical uses (2) and has thereby received declarations on intended imports in 2010. (3) For the purpose of ensuring that operators and undertakings benefit from allocated import quotas in due time and thereby ensure the necessary continuity of their operations, it is appropriate that this Decision should apply as of 1 January 2010. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 25(1) of Regulation (EC) No 1005/2009, HAS ADOPTED THIS DECISION: Article 1 1. The quantity of controlled substances of group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) subject to Regulation (EC) No 1005/2009 which may be released for free circulation in the Union in 2010 from sources outside the Union shall be 6 780 200,00 ozone depleting potential (ODP) kilograms. 2. The quantity of controlled substances of group III (halons) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2010 from sources outside the Union shall be 15 420 860,00 ODP kilograms. 3. The quantity of controlled substances of group IV (carbon tetrachloride) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2010 from sources outside the Union shall be 16 502 530,00 ODP kilograms. 4. The quantity of controlled substances of group V (1,1,1-trichloroethane) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2010 from sources outside the Union shall be 400 060,00 ODP kilograms. 5. The quantity of controlled substances of group VI (methyl bromide) subject to Regulation (EC) No 1005/2009 which may be released for free circulation in the Union in 2010 from sources outside the Union shall be 829 320,00 ODP kilograms. 6. The quantity of controlled substances of group VII (hydrobromofluorocarbons) subject to Regulation (EC) No 1005/2009 which may be released for free circulation in the Union in 2010 from sources outside the Union shall be 1 304,40 ODP kilograms. 7. The quantity of controlled substances of group VIII (hydrochlorofluorocarbons) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2010 from sources outside the Union shall be 4 337 321,07 ODP kilograms. 8. The quantity of controlled substances of group IX (bromochloromethane) subject to Regulation (EC) No 1005/2009 that may be released for free circulation in the Union in 2010 from sources outside the Union shall be 174 012,00 ODP kilograms. Article 2 1. The allocation of import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2010 shall be for the purposes indicated and to the undertakings indicated in Annex I. 2. The allocation of import quotas for halons during the period 1 January to 31 December 2010 shall be for the purposes indicated and to the undertakings indicated in Annex II. 3. The allocation of import quotas for carbon tetrachloride during the period 1 January to 31 December 2010 shall be for the purposes indicated and to the undertakings indicated in Annex III. 4. The allocation of import quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2010 shall be for the purposes indicated and to the undertakings indicated in Annex IV. 5. The allocation of import quotas for methyl bromide during the period 1 January to 31 December 2010 shall be for the purposes indicated and to the undertakings indicated in Annex V. 6. The allocation of import quotas for hydrobromofluorocarbons during the period 1 January to 31 December 2010 shall be for the purposes indicated and to the undertakings indicated in Annex VI. 7. The allocation of import quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2010 shall be for the purposes indicated and to the undertakings indicated in Annex VII. 8. The allocation of import quotas for bromochloromethane during the period 1 January to 31 December 2010 shall be for the purposes indicated and to the undertakings indicated in Annex VIII. 9. The individual import quotas for undertakings shall be as set out in Annex IX. Article 3 This Decision shall apply from 1 January 2010 and shall expire on 31 December 2010. Article 4 This Decision is addressed to the following undertakings: Albemarle Europe SPRL Parc Scientifique Einstein Rue du Bosquet 9 1348 Louvain-la-Neuve BELGIUM AGC Chemicals Europe Ltd York House, Hillhouse International, Thornton Cleveleys, Lancashire FY5 4QD UNITED KINGDOM ALFA Agricultural Supplies SA 73, Ethnikis Antistasseos str, Chalandri 152 31 Athens GREECE Arkema France S.A. 420, rue dEstienne DOrves 92705 Colombes Cedex FRANCE Arkema Qumica S.A. Avenida de Burgos 12 28036 Madrid SPAIN Ateliers Bigata 96, rue du Montalieu, 33326 Eysines Cedex FRANCE BASF Agri Production SAS 32 rue de Verdun, 76410 Saint-Aubin lÃ ¨s Elbeuf FRANCE Bayer Crop Science AG GebÃ ¤ude A729 41538 Dormagen GERMANY Dow Deutschland Anlagengesellschaft mbH BÃ ¼tzflether Sand 21683 Stade GERMANY DuPont de Nemours (Nederland) BV Baanhoekweg 22 3313 LA Dordrecht, NETHERLANDS Dyneon GmbH Werk Gendorf Industrieperkstrasse 1 84508 Burgkirchen GERMANY Eras Labo 222 RN 90 38330 Saint Nazaire les Eymes FRANCE Esto Cheb s.r.o. PaleckÃ ©ho 2087/8a 35002 Cheb CZECH REPUBLIC Fenner Dunlop BV Oliemolenstraat 2 9203 ZN Drachten NETHERLANDS Fujifilm Electronic Materials (Europe) NV Keetberglaan 1A Haven 1061 2070 Zwijndrecht BELGIUM Halon & Refrigerants Services Ltd J.Reid Trading Estate Factory Road, Sandycroft Deeside, Flintshire CH5 2QJ UNITED KINGDOM Honeywell Fluorine Products Europe B.V. Laarderhoogtweg 18, 1101 EA Amsterdam NETHERLANDS Hovione Farmaciencia SA Sete Casas 2674-506 Loures PORTUGAL ICL-IP Europe B.V. Fosfaatweeg 48 1013 BM Amsterdam NETHERLANDS Ineos Fluor Ltd The Heath Runcorn, Cheshire WA7 4QX UNITED KINGDOM Laboratorios Miret SA Geminis 4, 08228 Terrassa, Barcelona SPAIN LPG Tecnicas en Extincion de Incendios SL C/Mestre Joan Corrales 107-109 08950 Esplugas de Llobregat, Barcelona SPAIN Mebrom NV Assenedestraat 4 9940 Rieme Ertvelde BELGIUM Meridian Technical Services Ltd 14 Hailey Road DA18 4AP Erith, Kent UNITED KINGDOM PoÃ ¼-Pliszka Sp. z o.o. ul.SzczeciÃ ska 45 80-392 GdaÃ sk POLAND R.P. Chem s.r.l. Via San Michele 47 31062 Casale sul Sile (TV) ITALY Safety Hi-Tech S.r.l. Via Cavour 96 67051 Avezzano (AQ) ITALY Savi Technologie Sp. z o.o. ul. WolnoÃ ci 20, Psary 51-180 WrocÃ aw POLAND Sigma Aldrich Company Ltd The Old Brickyard, New Road Gillingham SP8 4XT UNITED KINGDOM Sigma Aldrich Logistik GmbH Riedstrasse 2 89555 Steinheim GERMANY Solvay Fluor GmbH Hans-BÃ ¶ckler-Allee 20 30173 Hannover GERMANY Solvay Solexis S.p.A. Viale Lombardia 20 20021 Bollate (MI) ITALY Syngenta Crop Protection Surrey Research Park 30 Priestly Road Guildford Surrey GU2 7YH UNITED KINGDOM TEGA Technische Gase und Gastechnik GmbH Werner-von-Siemens-Strasse 18 97076 WÃ ¼rzburg GERMANY Tazzetti S.p.A. Corso Europa n. 600/a 10070 Volpiano (TO) ITALY Total Feuerschutz GmbH Industriestr 13, 68526 Ladenburg GERMANY Done at Brussels, 26 March 2010. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 286, 31.10.2009, p. 1. (2) OJ C 132, 11.6.2009, p. 19. ANNEX I GROUPS I AND II Import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and process agent uses during the period 1 January to 31 December 2010. Company Honeywell Fluorine Products Europe (NL) Ineos Fluor (UK) Solvay Solexis (IT) Syngenta Crop Protection (UK) Tazzetti Fluids (IT) TEGA Technische Gase und Gastechnik (DE) ANNEX II GROUP III Import quotas for halons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and critical uses during the period 1 January to 31 December 2010. Company Ateliers Bigata (FR) BASF Agri Product (FR) ERAS Labo (FR) ESTO Cheb (CZ) Halon & Refrigerant Services (UK) LPG Tecnicas en Extincion de Incendios (ES) Meridian Technical Services (UK) Poz-Pliszka (PL) Savi Technologie (PL) Safety Hi-Tech (IT) Total Feuerschutz (DE) ANNEX III GROUP IV Import quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2010. Company Dow Deutschland (DE) Fenner Dunlop (NL) Ineos Fluor (UK) ANNEX IV GROUP V Import quotas for 1,1,1 trichloroethane allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2010. Company Arkema (FR) Fujifilm Electronic Materials Europe (BE) ANNEX V GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2010. Company Albemarle Europe (BE) ALFA Agricultural (EL) ICL-IP Europe (NL) Mebrom (BE) Sigma Aldrich Logistik (DE) ANNEX VI GROUP VII Import quotas for hydrobromofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2010. Company Hovione Farmaciencia (PT) R.P. Chem (IT) Solvay Fluor (DE) ANNEX VII GROUP VIII Import quotas for hydrochlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and process agent uses as well as for laboratory and analytical uses, for the period 1 January to 31 December 2010. Company AGC Chemicals Europe (UK) Arkema France (FR) Arkema Quimica (ES) Bayer Crop Science (DE) DuPont de Nemours (NL) Dyneon (DE) Honeywell Fluorine Products Europe (NL) Ineos Fluor (UK) Sigma Aldrich Company (UK) Sigma Aldrich Logistik (DE) Solvay Fluor (DE) Solvay Solexis (IT) Tazzetti Fluids (IT) ANNEX VIII GROUP IX Import quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses during the period 1 January to 31 December 2010. Company Albemarle Europe (BE) ICL-IP Europe (NL) Laboratorios Miret (ES) Sigma Aldrich Logistik (DE) ANNEX IX (This Annex is not published because it contains confidential commercial information).